United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                        Ruling
  Log       No.
2           1      8/9/2001-    E-mail chain with KBR counsel regarding guaranty            Privileged and/or work product.
                   8/13/2001    agreement for LOGCAP proposal.
2           12     10/1/2007    Document from KBR Law Department regarding                  Not privileged or protected.
                                document preservation directive and possible employee       Litigation hold notice not intended
                                interviews.                                                 to be confidential and not attorney
                                                                                            work product.
2           13     4/29/2008    E-mail from Bill Utt and counsel to all KBR employees       Not privileged or protected.
                                regarding document preservation directive for all           Litigation hold notice not intended
                                activities under LOGCAP III and outside inquiries.          to be confidential and not attorney
                                                                                            work product.
2           14     5/25/2004    E-mail chain seeking and obtaining legal advice from        Privileged and/or work product.
                                corporate counsel relating to D&P B-6 Man Camp
                                dispute.
2           15     5/25/2004    Duplicate of #14 above.                                     Privileged and/or work product.
2           16     6/2/2004     Redacted e-mail chain requesting and discussing legal       Not privileged or protected. Only
                                advice from corporate counsel relating to D&P B-6 Man       reflects that consultation with
                                Camp dispute. [Redacted and produced as                     attorney occurred, not the
                                KBR-BARKO-018116-018119]                                    substance of the communication.




                                                              1
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                         Ruling
  Log       No.
2           17     5/3/2004     Redacted e-mail chain requesting legal advice from          Not privileged or protected. For
                                corporate counsel relating to D&P B-6 Man Camp              some parts, attorney only an
                                dispute. [Redacted and produced as                          incidental recipient. For other
                                KBR-BARKO-018326-018331]                                    parts, only reflects that consultation
                                                                                            with attorney occurred, not the
                                                                                            substance of the communication.
2           18     2/10/2006    E-mail chain with corporate counsel requesting and          Privileged and/or work product.
                                receiving legal advice about D&P B-6 Man Camp dispute
                                and DCAA audit.
2           19     1/31/2006    E-mail to corporate counsel for purposes of receiving       Privileged and/or work product.
                                legal advice about D&P B-6 Man Camp dispute and
                                DCAA audit.
2           20     1/4/2006     Memorandum produced at request of corporate counsel in      Privileged and/or work product.
                                order to obtain legal advice concerning EAMAR contract
                                termination.
2           21     1/4/2006     Duplicate of #20 above.                                     Privileged and/or work product.
2           22     1/4/2006     Duplicate of #20 above.                                     Privileged and/or work product.




                                                              2
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                        Ruling
  Log       No.
2           23     1/7/2003     Redacted e-mail chain seeking and providing legal advice    Redacted portion is privileged
                                from corporate counsel concerning corporate registration    and/or work product.
                                in Jordan and the agentrelationship with D&P. [Redacted
                                and produced as KBR-BARKO-35697-35700]


2           24     8/27/2004    Redacted e-mail conveying legal communications and          Redacted portion is privileged
                                requests for information from outside counsel at Vinson     and/or work product.
                                & Elkins. [Redacted and produced as KBR-BARKO-
                                035716-035717]
2           25     1/7/2003     Duplicate of #23 above.                                     Redacted portion is privileged
                                                                                            and/or work product.
2           26     5/4/2004     Redacted e-mail chain requesting and providing legal        Not privileged or protected, except
                                advice and conveying information to counsel for the         for the email on page 3 of the
                                purpose of obtaining legal advice about EAMAR contract      document from Michael Hatch
                                termination. [Redacted and produced as                      dated May 4, 2004. That email
                                KBR-BARKO-035720-035721]                                    may be redacted as it is a privileged
                                                                                            communication from an attorney.
                                                                                            The rest are communications where
                                                                                            attorneys were mere incidental
                                                                                            recipients.



                                                              3
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                          Ruling
  Log       No.
2           27     7/28/2004    E-mails among counsel and KBR investigator and                Redacted portion is privileged
                                security personnel acting at direction of counsel regarding   and/or work product.
                                allegations in the e-mail produced at
                                KBR-BARKO-032706-10 to be considered as part of
                                internal investigation CBC-KBR-2004-002148.
2           28     1/20/2003    E-mail chain seeking and discussing legal advice from         Privileged and/or work product
                                corporate counsel Chris Heinrich and Peter Arbour
                                concerning corporate registration in Jordan and D&P
                                sponsor-agent relationship.
2           29     1/14/2003    E-mail chain seeking and obtaining legal advice from          Privileged and/or work product.
                                corporate counsel Chris Heinrich concerning corporate
                                registration in Jordan and D&P sponsor-agent
                                relationship.
2           30     3/13/2005    E-mail chain seeking and obtaining legal advice from          Privileged and/or work product.
                                corporate counsel Chris Heinrich and Peter Arbour
                                concerning corporate registration in Jordan and D&P
                                sponsor-agent relationship.
2           31     1/17/2003    E-mail chain seeking and obtaining legal advice from          Privileged and/or work product.
                                corporate counsel Chris Heinrich concerning corporate
                                registration in Jordan and D&P sponsor-agent
                                relationship.

                                                              4
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                        Ruling
  Log       No.
2           32     1/14/2003    E-mail chain seeking and obtaining legal advice from         Privileged and/or work product.
                                corporate counsel Chris Heinrich concerning corporate
                                registration in Jordan and D&P sponsor-agent
                                relationship.
2           33     1/20/2003    E-mail chain seeking and obtaining legal advice from         Privileged and/or work product.
                                corporate counsel Chris Heinrich and Peter Arbour
                                concerning corporate registration in Jordan and D&P
                                sponsor-agent relationship.
2           34     1/13/2003    E-mail chain seeking legal advice from corporate counsel     Privileged and/or work product.
                                Chris Heinrich concerning corporate registration in Jordan
                                and D&P sponsor-agent relationship.
2           35     1/16/2003    Form prepared at direction and with assistance of            Privileged and/or work product.
                                corporate counsel for review by corporate counsel Chris
                                Heinrich of D&P sponsor-agent relationship in Jordan.




                                                              5
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                        Ruling
  Log       No.
2           36     1/13/2003    E-mail chain seeking and obtaining legal advice from        Partially privileged. The two
                                corporate counsel Chris Heinrich and Peter Arbour           emails on page 1 of the
                                concerning corporate registration in Jordan and D&P         document—from Bill Courtney
                                sponsor-agent relationship.                                 dated January 13, 2003, and from
                                                                                            Tod Nickles dated January 13,
                                                                                            2003—are not privileged or
                                                                                            protected, as an attorney is only an
                                                                                            incidental recipient, and in any
                                                                                            event they do not seek or provide
                                                                                            legal advice. The rest of the emails
                                                                                            in the document are privileged
                                                                                            communications that may be
                                                                                            redacted.
3           1      7/5/2004     Redacted e-mail chain seeking legal advice from             Redacted portion is privileged
                                corporate counsel concerning EAMAR employees in Iraq.       and/or work product.
                                [Redacted and produced as KBRBARKO-E000351]
3           2      4/26/2004    E-mail chain seeking and obtaining legal advice from        Privileged and/or work product.
                                corporate counsel Chris Heinrich and Michael Hatch
                                concerning corporate registration in Jordan and
                                D&P sponsor-agent relationship.




                                                              6
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                        Ruling
  Log       No.
3           3      5/25/2004    E-mail chain seeking and receiving legal advice from        Privileged and/or work product.
                                corporate counsel concerning D&P B-6 Man Camp
                                dispute.
3           4      6/6/2004     E-mail seeking legal advice from corporate counsel          Privileged and/or work product.
                                Michael Hatch concerning corporate registration in Jordan
                                and D&P sponsor-agent relationship.
3           7      4/19/2004    Redacted e-mail chain seeking and obtaining legal advice    Redacted portion is privileged
                                from corporate counsel related to EAMAR contract            and/or work product.
                                termination. [Redacted and produced as
                                KBR-BARKO-E024697]
3           8      4/19/2004    Redacted e-mail containing legal advice from corporate      Redacted portion is privileged
                                counsel related to EAMAR contract termination.              and/or work product.
                                [Redacted and produced as KBR-BARKO-E024703]
3           9      4/19/2004    Redacted e-mail chain seeking and obtaining legal advice    Redacted portion is privileged
                                from corporate counsel related to EAMAR contract            and/or work product.
                                termination. [Redacted and produced as
                                KBR-BARKO-E024709.]




                                                              7
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                         Ruling
  Log       No.
3           10     5/3/2004     Redacted e-mail chain requesting and discussing legal       Not privileged or protected. For
                                advice from corporate counsel relating to D&P B-6 Man       some parts, attorney only an
                                Camp dispute. [Redacted and produced as                     incidental recipient. For other
                                KBR-BARKO-E004777]                                          parts, only reflects that consultation
                                                                                            with attorney occurred, not the
                                                                                            substance of the communication.
3           11     6/6/2004     E-mail chain containing legal advice from corporate         Privileged and/or work product.
                                counsel concerning corporate registration in Jordan and
                                D&P sponsor-agent relationship.
3           12     8/19/2004    E-mail chain containing document preservation directive     Not privileged or protected.
                                in # 6 above with additional legal advice from corporate    Litigation hold notice not intended
                                counsel.                                                    to be confidential and not attorney
                                                                                            work product.
3           15     10/3/2004    Redacted e-mail conveying legal advice from corporate       Not privileged or protected. Any
                                counsel Michael Hatch regarding investigation into D&P      communications with attorney not
                                employee treatment. [Redacted and produced as               for purpose of seeking or providing
                                KBR-BARKO-E024874]                                          legal advice.
3           17     3/27/2004    E-mail chain concerning investigation and seeking legal     Redacted portion is privileged
                                advice from corporate counsel concerning EAMAR              and/or work product.
                                termination. [Redacted and produced as
                                KBR-BARKO-36812]

                                                              8
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                          Ruling
  Log       No.
3           18     8/19/2004    E-mail chain containing document preservation directive      Not privileged or protected.
                                from Andy Lane and corporate counsel for all activities      Litigation hold notice not intended
                                under LOGCAP III and outside inquiries.                      to be confidential and not attorney
                                                                                             work product.
3           20     5/4/2004     Redacted e-mail chain requesting legal advice from           Not privileged or protected. For
                                corporate counsel relating to D&P B-6 Man Camp               some parts, attorney only an
                                dispute. [Redacted and produced as                           incidental recipient. For other
                                KBR-BARKOE005522]                                            parts, only reflects that consultation
                                                                                             with attorney occurred, not the
                                                                                             substance of the communication.
3           21     4/7/2004     E-mail sent to corporate counsel for purposes of obtaining   Privileged and/or work product.
                                legal advice about EAMAR contract termination.
3           22     7/6/2004     E-mail chain seeking and obtaining legal advice about        Privileged and/or work product.
                                corporate registration in Jordan and discussing scheduling
                                COBC training in Jordan.
3           23     6/9/2004     E-mail chain seeking legal advice from corporate counsel     Not privileged or protected. Only
                                concerning EAMAR employees in Iraq. [Redacted and            reflects that consultation with
                                produced as KBR-BARKO-036816]                                attorney occurred, not the
                                                                                             substance of the communication.




                                                              9
                              United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                      APPENDIX A

Privilege   Doc.      Date                            Description                                         Ruling
  Log       No.
3           24     5/3/2004    Redacted e-mail chain requesting legal advice from          Not privileged or protected. For
                               corporate counsel relating to D&P B-6 Man Camp              some parts, attorney only an
                               dispute. [Redacted and produced as KBR-BARKO-               incidental recipient. For other
                               E005747]                                                    parts, only reflects that consultation
                                                                                           with attorney occurred, not the
                                                                                           substance of the communication.
3           25     5/3/2004    Redacted e-mail chain requesting legal advice from          Not privileged or protected. For
                               corporate counsel relating to D&P B-6 Man Camp              some parts, attorney only an
                               dispute. [Redacted and produced as KBR-BARKO-               incidental recipient. For other
                               E025227]                                                    parts, only reflects that consultation
                                                                                           with attorney occurred, not the
                                                                                           substance of the communication.




                                                            10
                              United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                      APPENDIX A

Privilege   Doc.      Date                            Description                                        Ruling
  Log       No.
3           26     4/7/2004    E-mail sent to corporate counsel discussing legal advice    Not privileged or protected, except
                               from corporate counsel Chris Heinrich about EAMAR           for three sentences in the first
                               contract termination. [Redacted and produced as             paragraph of the email on page 1 of
                               KBR-BARKO-E02533]                                           the document from Larry Kosowski
                                                                                           dated April 7, 2004. Of the five
                                                                                           sentences in that paragraph, the
                                                                                           first and last are not privileged or
                                                                                           protected. The middle three
                                                                                           sentences are privileged and
                                                                                           therefore may be redacted.
                                                                                           Otherwise, attorney is only an
                                                                                           incidental recipient.
3           27     5/8/2004    E-mail to corporate counsel seeking legal advice about      Privileged and/or work product.
                               D&P B-6 Man Camp dispute.
3           28     5/8/2004    E-mail to corporate counsel seeking legal advice about      Privileged and/or work product.
                               D&P B-6 Man Camp dispute.
3           29     5/8/2004    Draft notice document related to D&P B-6 Man Camp           Privileged and/or work product.
                               dispute prepared by George Covelli sent to corporate
                               counsel Michael Hatch for legal review (attached to #28
                               above).



                                                            11
                              United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                      APPENDIX A

Privilege   Doc.      Date                            Description                                         Ruling
  Log       No.
3           30     5/6/2004    Draft notice document related to D&P B-6 Man Camp           Privileged and/or work product.
                               dispute prepared by George Covelli sent to corporate
                               counsel Michael Hatch for legal review (attached to #28
                               above).
3           31     7/6/2004    E-mail chain seeking and obtaining legal advice about       Privileged and/or work product.
                               corporate registration in Jordan.
3           32     5/3/2004    Redacted e-mail chain requesting legal advice from          Not privileged or protected. For
                               corporate counsel relating to D&P B-6 Man Camp              some parts, attorney only an
                               dispute. [Redacted and produced as KBR-BARKO-               incidental recipient. For other
                               E006496]                                                    parts, only reflects that consultation
                                                                                           with attorney occurred, not the
                                                                                           substance of the communication.
3           33     4/7/2004    Redacted e-mail chain seeking and obtaining legal advice    Redacted portion is privileged
                               from corporate counsel related to EAMAR contract            and/or work product.
                               termination. [Redacted and produced as
                               KBR-BARKO-E025440]
3           35     8/6/2004    E-mail containing document preservation directive from      Not privileged or protected.
                               Andy Lane and corporate counsel for all activities under    Litigation hold notice not intended
                               LOGCAP III and outside inquiries.                           to be confidential and not attorney
                                                                                           work product.



                                                            12
                              United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                      APPENDIX A

Privilege   Doc.      Date                            Description                                         Ruling
  Log       No.
3           36     5/3/2004    Redacted e-mail chain requesting legal advice from          Not privileged or protected. For
                               corporate counsel relating to D&P B-6 Man Camp              some parts, attorney only an
                               dispute. [Redacted and produced as KBR-BARKO-               incidental recipient. For other
                               E006876]                                                    parts, only reflects that consultation
                                                                                           with attorney occurred, not the
                                                                                           substance of the communication.
3           37     6/2/2004    Redacted e-mail requesting and discussing legal advice      Not privileged or protected. Only
                               from corporate counsel relating to D&P B-6 Man Camp         reflects that consultation with
                               dispute. [Redacted and produced as KBR-                     attorney occurred, not the
                               BARKO-E025960]                                              substance of the communication.
3           38     6/1/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                               litigation preparation, and contract issues.
3           44     7/4/2004    Redacted e-mail chain seeking legal advice from             Redacted portion is privileged
                               corporate counsel concerning EAMAR employees in Iraq.       and/or work product.
                               [Redacted and produced as KBR-BARKO-E001500]
3           45     7/5/2004    Redacted e-mail chain seeking legal advice from             Redacted portion is privileged
                               corporate counsel concerning EAMAR employees in Iraq.       and/or work product.
                               [Redacted and produced as KBRBARKO-E030965]




                                                            13
                                United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                        APPENDIX A

Privilege   Doc.      Date                              Description                                        Ruling
  Log       No.
3           46     4/16/2004     E-mail chain seeking and containing legal advice from       Privileged and/or work product.
                                 corporate counsel concerning corporate registration in
                                 Jordan and D&P sponsor-agent relationship.
3           47     11/22/2004    Statement provided to KBR investigator as part of Code      Privileged and/or work product.
                                 of Business Conduct investigation conducted at the
                                 direction of corporate counsel.
3           48     5/8/2004      Duplicate of #28, above.                                    Privileged and/or work product.
3           49     5/8/2004      Duplicate of #29, above.                                    Privileged and/or work product.
3           49.1   5/6/2004      Duplicate of #30, above.                                    Privileged and/or work product.
3           50     5/25/2004     E-mail chain seeking and receiving legal advice from        Privileged and/or work product.
                                 corporate counsel concerning D&P B-6 Man Camp
                                 dispute.
3           51     7/26/2004     Redacted e-mail chain containing legal advice from          Redacted portion is privileged
                                 corporate counsel concerning corporate registration in      and/or work product.
                                 Jordan and D&P sponsor-agent relationship. [Redacted
                                 and produced as KBR-BARKO-E030970]
3           52     5/24/2004     E-mail chain seeking and containing legal advice from       Privileged and/or work product.
                                 corporate counsel concerning corporate registration in
                                 Jordan and D&P sponsor-agent relationship.


                                                              14
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                         Ruling
  Log       No.
3           53     5/16/2004    E-mail to corporate counsel seeking legal advice about      Privileged and/or work product.
                                D&P B-6 Man Camp dispute.
3           54     5/16/2004    Draft notice document related to D&P B-6 Man Camp           Privileged and/or work product.
                                dispute prepared by George Covelli sent to corporate
                                counsel Michael Hatch for legal review (attached to #53
                                above).
3           55     4/7/2004     E-mail seeking legal advice from corporate counsel          Privileged and/or work product.
                                concerning EAMAR termination.
3           56     5/5/2004     Redacted e-mail chain requesting legal advice from          Not privileged or protected. For
                                corporate counsel relating to D&P B-6 Man Camp              some parts, attorney only an
                                dispute. [Redacted and produced as KBR-BARKO-               incidental recipient. For other
                                E008621]                                                    parts, only reflects that consultation
                                                                                            with attorney occurred, not the
                                                                                            substance of the communication.
3           57     1/19/2005    Redacted e-mail legal advice from corporate counsel         Not privileged or protected. Only
                                Michael Hatch relating to Heston and D&P water well         reflects that consultation with
                                contracts. [Redacted and produced as KBR-BARKO-             attorney occurred, not the
                                E017577]                                                    substance of the communication.




                                                             15
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                          Ruling
  Log       No.
3           58     8/19/2004    E-mail chain containing document preservation directive      Not privileged or protected.
                                from Andy Lane and corporate counsel for all activities      Litigation hold notice not intended
                                under LOGCAP III and outside inquiries.                      to be confidential and not attorney
                                                                                             work product.
3           60     5/29/2004    E-mail seeking legal advice from corporate counsel           Privileged and/or work product.
                                concerning D&P B-6 Man Camp dispute.
3           61     5/8/2004     Draft D&P B-6 Man Camp termination for convenience           Privileged and/or work product.
                                letter prepared by George Covelli sent to corporate
                                counsel Michael Hatch for legal review (attached to #60
                                above).
3           62     5/3/2004     Redacted e-mail chain requesting legal advice from           Not privileged or protected. For
                                corporate counsel relating to D&P B-6 Man Camp               some parts, attorney only an
                                dispute. [Redacted and produced as KBR-BARKO-                incidental recipient. For other
                                E008905]                                                     parts, only reflects that consultation
                                                                                             with attorney occurred, not the
                                                                                             substance of the communication.
3           64     7/6/2004     E-mail chain seeking and obtaining legal advice about        Privileged and/or work product.
                                corporate registration in Jordan and discussing scheduling
                                COBC training in Jordan.




                                                             16
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                         Ruling
  Log       No.
3           65     4/19/2004    Duplicate of #7, above. [Redacted and produced as           Redacted portion is privileged
                                KBR-BARKO-E027482]                                          and/or work product.
3           66     4/19/2004    Duplicate of #7, above. [Redacted and produced as           Redacted portion is privileged
                                KBR-BARKO-E027508]                                          and/or work product.
3           70     5/4/2004     Redacted e-mail chain requesting legal advice from          Not privileged or protected. For
                                corporate counsel relating to D&P B-6 Man Camp              some parts, attorney only an
                                dispute. [Redacted and produced as KBR-BARKO-               incidental recipient. For other
                                E009645]                                                    parts, only reflects that consultation
                                                                                            with attorney occurred, not the
                                                                                            substance of the communication.
3           72     5/3/2004     Redacted e-mail chain requesting legal advice from          Not privileged or protected. For
                                corporate counsel relating to D&P B-6 Man Camp              some parts, attorney only an
                                dispute. [Redacted and produced as KBR-BARKO-               incidental recipient. For other
                                E009701]                                                    parts, only reflects that consultation
                                                                                            with attorney occurred, not the
                                                                                            substance of the communication.
3           73     5/3/2004     Redacted e-mail chain seeking and obtaining legal advice    Redacted portion is privileged
                                from corporate counsel related to EAMAR contract            and/or work product.
                                termination. [Redacted and produced as
                                KBR-BARKO-E028011]



                                                             17
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                         Ruling
  Log       No.
3           74     7/5/2004     Duplicate of #1, above. [Redacted and produced as           Redacted portion is privileged
                                KBR-BARKO-E009778]                                          and/or work product.
3           75     6/9/2004     Duplicate of #23, above. [Redacted and produced as          Not privileged or protected. Only
                                KBR-BARKO-E002416]                                          reflects that consultation with
                                                                                            attorney occurred, not the
                                                                                            substance of the communication.
3           76     5/25/2004    E-mail giving legal advice from corporate counsel           Privileged and/or work product.
                                concerning D&P B-6 Man Camp dispute.
3           77     5/3/2004     Redacted e-mail chain requesting legal advice from          Not privileged or protected. For
                                corporate counsel relating to D&P B-6 Man Camp              some parts, attorney only an
                                dispute. [Redacted and produced as KBR-BARKOE-              incidental recipient. For other
                                010087]                                                     parts, only reflects that consultation
                                                                                            with attorney occurred, not the
                                                                                            substance of the communication.
3           78     6/9/2004     Duplicate of #23, above. [Redacted and produced as          Not privileged or protected. Only
                                KBR-BARKO-E028203]                                          reflects that consultation with
                                                                                            attorney occurred, not the
                                                                                            substance of the communication.




                                                             18
                              United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                      APPENDIX A

Privilege   Doc.      Date                            Description                                        Ruling
  Log       No.
3           79     5/6/2004    Redacted e-mail to corporate counsel seeking legal advice   Redacted portion is privileged
                               relating to the EAMAR contract termination. [Redacted       and/or work product.
                               and produced as KBR-BARKO-E028220]
3           80     5/3/2004    Redacted e-mail chain seeking and obtaining legal advice    Redacted portion is privileged
                               from corporate counsel related to EAMAR contract            and/or work product.
                               termination. [Redacted and produced as
                               KBR-BARKO-E028223]
3           81     5/3/2004    Redacted e-mail chain seeking and obtaining legal advice    Redacted portion is privileged
                               from corporate counsel related to EAMAR contract            and/or work product.
                               termination. [Redacted and produced as
                               KBR-BARKO-E028260]
3           82     5/2/2004    Redacted e-mail chain seeking and obtaining legal advice    Redacted portion is privileged
                               from corporate counsel related to EAMAR contract            and/or work product.
                               termination. [Redacted and produced as
                               KBR-BARKO-E028263]
3           83     5/2/2004    Redacted e-mail chain seeking and obtaining legal advice    Redacted portion is privileged
                               from corporate counsel related to EAMAR contract            and/or work product.
                               termination. [Redacted and produced as
                               KBR-BARKO-E028268.]




                                                            19
                              United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                      APPENDIX A

Privilege   Doc.      Date                            Description                                        Ruling
  Log       No.
3           84     5/2/2004    Redacted e-mail chain seeking and obtaining legal advice    Redacted portion is privileged
                               from corporate counsel related to EAMAR contract            and/or work product.
                               termination. [Redacted and produced as
                               KBR-BARKO-E028227]
3           85     5/2/2004    Redacted e-mail chain seeking and obtaining legal advice    Redacted portion is privileged
                               from corporate counsel related to EAMAR contract            and/or work product.
                               termination. [Redacted and produced as
                               KBR-BARKO-E028229]
3           86     5/2/2004    Redacted e-mail chain seeking and obtaining legal advice    Redacted portion is privileged
                               from corporate counsel related to EAMAR contract            and/or work product.
                               termination. [Redacted and produced as
                               KBR-BARKO-E028271]
3           87     5/2/2004    Duplicate of #83, above. [Redacted and produced as          Redacted portion is privileged
                               KBR-BARKO-E028273.]                                         and/or work product.
3           88     5/1/2004    Redacted e-mail chain seeking and obtaining legal advice    Redacted portion is privileged
                               from corporate counsel related to EAMAR contract            and/or work product.
                               termination. [Redacted and produced as
                               KBR-BARKO-E028277]




                                                            20
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                        Ruling
  Log       No.
3           89     4/24/2004    E-mail sent to corporate counsel discussing legal advice    Not privileged or protected.
                                from the corporate counsel about payments to EAMAR.         Attorney only an incidental
                                                                                            recipient.
3           90     4/21/2004    Redacted e-mail seeking legal advice from corporate         Redacted portion is privileged
                                counsel related to EAMAR contract termination.              and/or work product.
                                [Redacted and produced as KBR-BARKO-E028282]
3           91     4/19/2004    Redacted e-mail chain seeking and containing legal          Redacted portion is privileged
                                advice from corporate counsel related to EAMAR              and/or work product.
                                contract termination. [Redacted and produced as
                                KBR-BARKO-E028286]
3           92     4/19/2004    Duplicate of #7, above. [Redacted and produced as           Redacted portion is privileged
                                KBR-BARKO-E028289]                                          and/or work product.
3           93     4/19/2004    Duplicate of #9, above. [Redacted and produced as           Redacted portion is privileged
                                KBR-BARKO-E028295]                                          and/or work product.
3           94     4/7/2004     Duplicate of #21, above.                                    Redacted portion is privileged
                                                                                            and/or work product.
3           95     4/10/2004    E-mail chain seeking and obtaining legal advice from        Privileged and/or work product.
                                corporate counsel concerning corporate registration in
                                Jordan and D&P sponsor-agent relationship.


                                                             21
                                United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                        APPENDIX A

Privilege   Doc.      Date                              Description                                       Ruling
  Log       No.
3           96     5/25/2004     E-mail chain giving legal advice from corporate counsel     Privileged and/or work product.
                                 concerning D&P B-6 Man Camp dispute.
3           97     5/25/2004     E-mail chain seeking and receiving legal advice from        Privileged and/or work product.
                                 corporate counsel concerning D&P B-6 Man Camp
                                 dispute.
3           98                   Summary of cure notice review by corporate counsel          Privileged and/or work product.
                                 Michael Hatch containing legal advice about D&P B-6
                                 Man Camp dispute.
3           99     4/26/2004     E-mail chain seeking and obtaining legal advice from        Privileged and/or work product.
                                 corporate counsel Chris Heinrich and Michael Hatch
                                 concerning corporate registration in Jordan and D&P
                                 sponsor-agent relationship.
3           100    5/23/2004     Draft stop-work order related to D&P B-6 Man Camp           Privileged and/or work product.
                                 dispute prepared by George Covelli sent to Michael Hatch
                                 for legal review (attached to KBR-BARKO-036809).
3           101    11/22/2004    Duplicate of #47, above.                                    Privileged and/or work product.
3           102    5/8/2004      Duplicate of #28 above.                                     Privileged and/or work product.
3           103    5/8/2004      Duplicate of #29, above.                                    Privileged and/or work product.



                                                              22
                                United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                        APPENDIX A

Privilege   Doc.      Date                              Description                                        Ruling
  Log       No.
3           104    11/24/2004    E-mail among counsel and KBR investigator acting at         Privileged and/or work product.
                                 direction of counsel in response to Code of Business
                                 Conduct hotline reports and status of internal
                                 investigation as directed.
3           105    8/19/2004     Duplicate of #58, above.                                    Not privileged or protected.
                                                                                             Litigation hold notice not intended
                                                                                             to be confidential and not attorney
                                                                                             work product.
3           106    8/2/2004      E-mail containing document preservation directive from      Not privileged or protected.
                                 corporate counsel for all activities under LOGCAP III and   Litigation hold notice not intended
                                 outside inquiries. Duplicate of #19, above.                 to be confidential and not attorney
                                                                                             work product.
3           107    5/24/2004     E-mail chain seeking and containing legal advice from       Privileged and/or work product.
                                 corporate counsel concerning corporate registration in
                                 Jordan and D&P sponsor-agent relationship.
3           108    6/11/2004     E-mail chain seeking and obtaining legal advice from        Privileged and/or work product.
                                 corporate counsel Chris Heinrich and Michael Hatch
                                 concerning corporate registration in Jordan and D&P
                                 sponsor-agent relationship.




                                                              23
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                        Ruling
  Log       No.
3           109    5/3/2004     Redacted e-mail chain seeking and obtaining legal advice    Redacted portion is privileged
                                from corporate counsel related to EAMAR contract            and/or work product.
                                termination. [Redacted and produced as
                                KBR-BARKO-E029184]
3           110    4/7/2004     E-mail seeking and obtaining legal advice from corporate    Privileged and/or work product.
                                counsel concerning EAMAR termination.
3           111    5/16/2004    Duplicate of #53, above.                                    Privileged and/or work product.
3           112    5/16/2004    Duplicate of #54, above.                                    Privileged and/or work product.
3           113    8/1/2004     E-mail chain containing document preservation directive     Not privileged or protected.
                                from Randy Harl and corporate counsel for all activities    Litigation hold notice not intended
                                under LOGCAP III and outside inquiries.                     to be confidential and not attorney
                                                                                            work product.
3           114    8/19/2004    E-mail containing document preservation directive from      Not privileged or protected.
                                Andy Lane and corporate counsel for all activities under    Litigation hold notice not intended
                                LOGCAP III and outside inquiries, including additional      to be confidential and not attorney
                                instructions from Chris Heinrich.                           work product.
3           115    8/2/2004     E-mail chain containing document preservation directive     Not privileged or protected.
                                from Randy Harl and corporate counsel for all activities    Litigation hold notice not intended
                                under LOGCAP III and outside inquiries.                     to be confidential and not attorney
                                                                                            work product.

                                                             24
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                        Ruling
  Log       No.
3           116    5/13/2004    E-mail containing document reservation directive from       Not privileged or protected.
                                Randy Harl and corporate counsel for all activities under   Litigation hold notice not intended
                                LOGCAP III and outside inquiries.                           to be confidential and not attorney
                                                                                            work product.
3           117    9/14/2004    E-mail containing document preservation directive from      Not privileged or protected.
                                Andy Lane and corporate counsel for all activities under    Litigation hold notice not intended
                                LOGCAP III and outside inquiries.                           to be confidential and not attorney
                                                                                            work product.
3           118    3/18/2005    E-mail to corporate counsel seeking legal advice related    Privileged and/or work product.
                                to D&P B-6 Man Camp termination.
3           119                 Memo sent to corporate counsel for the purpose of           Privileged and/or work product.
                                obtaining legal advice regarding potential partial
                                termination for default of D&P on B6 Man Camp
                                (attached to #118 above).
3           120    4/9/2004     E-mail chain seeking and obtaining legal advice from        Privileged and/or work product.
                                corporate counsel Chris Heinrich and Michael Hatch
                                concerning corporate registration in Jordan and D&P
                                sponsor-agent relationship.




                                                             25
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                        Ruling
  Log       No.
3           121    4/7/2004     E-mail sent to corporate counsel discussing legal advice    Not privileged or protected, except
                                from corporate counsel Chris Heinrich about EAMAR           for three sentences in the first
                                contract termination. [Redacted and produced as             paragraph of the email on page 1 of
                                KBR-BARKO-036842]                                           the document from Larry Kosowski
                                                                                            dated April 7, 2004. Of the five
                                                                                            sentences in that paragraph, the
                                                                                            first and last are not privileged or
                                                                                            protected. The middle three
                                                                                            sentences are privileged and
                                                                                            therefore may be redacted.
                                                                                            Otherwise, attorney is only an
                                                                                            incidental recipient.
3           122    4/12/2004    E-mail chain seeking and obtaining legal advice from        Privileged and/or work product.
                                corporate counsel Chris Heinrich and Michael Hatch
                                concerning corporate registration in Jordan and D&P
                                sponsor-agent relationship.
3           123    5/25/2004    Duplicate of #50 above.                                     Privileged and/or work product.
3           124    4/10/2004    E-mail chain seeking and obtaining legal advice from        Privileged and/or work product.
                                corporate counsel Chris Heinrich and Michael Hatch
                                concerning corporate registration in Jordan and D&P
                                sponsor-agent relationship.


                                                             26
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                        Ruling
  Log       No.
3           125                 Duplicate of #98 above.                                     Privileged and/or work product.
3           126    7/22/2004    Redacted e-mail chain seeking and obtaining legal advice    Redacted portion is privileged
                                from corporate counsel relating to subcontractor dispute    and/or work product.
                                with EAMAR and Drilco. [Redacted and produced as
                                KBR-BARKO-E029895]
3           127    6/10/2004    E-mail chain seeking and obtaining legal advice from        Privileged and/or work product.
                                corporate counsel Chris Heinrich and Michael Hatch
                                concerning corporate registration in Kuwait and Jordan
                                and D&P sponsor-agent relationship.
3           128    6/5/2004     E-mail chain seeking and receiving legal advice from        Privileged and/or work product.
                                corporate counsel concerning corporate registration in
                                Jordan, D&P sponsor-agent relationship, and D&P B-6
                                Man Camp dispute.
3           129    7/26/2004    Redacted e-mail providing legal advice from corporate       Redacted portion is privileged
                                counsel concerning corporate registration in Jordan and     and/or work product.
                                D&P sponsor-agent relationship. [Redacted and produced
                                as KBR-BARKO-E030982]




                                                             27
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                       Ruling
  Log       No.
3           130    4/9/2004     E-mail seeking legal advice from corporate counsel Chris    Privileged and/or work product.
                                Heinrich and Michael Hatch concerning corporate
                                registration in Jordan and D&P sponsor-agent
                                relationship.
3           131    4/19/2004    E-mail chain seeking and obtaining legal advice from        Privileged and/or work product.
                                corporate counsel Chris Heinrich and Michael Hatch
                                concerning corporate registration in Jordan and D&P
                                sponsor-agent relationship.
3           132    5/25/2004    Duplicate of #3, above.                                     Privileged and/or work product.
3           133    2/11/2005    Redacted e-mail containing legal advice from corporate      Not privileged or protected. Only
                                counsel relating to Heston and D&P water well contracts.    reflects that consultation with
                                [Redacted and produced as KBR-BARKO-E032911]                attorney occurred, not the
                                                                                            substance of the communication.
3           134    9/17/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           135    4/8/2005     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           136    4/15/2005    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.


                                                             28
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                       Ruling
  Log       No.
3           137    4/16/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           138    4/22/2005    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           139    4/23/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           140    4/29/2005    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           141    4/30/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           142    8/6/2004     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           143    8/12/2005    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           144    8/13/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           145    8/27/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.


                                                             29
                                United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                        APPENDIX A

Privilege   Doc.      Date                              Description                                       Ruling
  Log       No.
3           146    12/15/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           147    2/4/2005      Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           148    2/11/2005     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           149    2/18/2005     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           150    2/28/2005     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           151    1/14/2005     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           152    1/21/2005     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           153    1/28/2005     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           154    7/1/2005      Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.


                                                              30
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                       Ruling
  Log       No.
3           155    7/8/2005     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           156    7/9/2004     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           157    7/16/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           158    7/23/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           159    7/30/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           160    6/3/2005     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           161    6/4/2004     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           162    6/10/2005    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           163    6/11/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.


                                                             31
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                       Ruling
  Log       No.
3           164    6/17/2005    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           165    6/17/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           166    6/24/2005    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           167    3/4/2005     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           168    3/11/2005    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           169    3/18/2005    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           170    3/25/2005    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           171    5/6/2005     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           172    5/7/2004     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.


                                                             32
                                United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                        APPENDIX A

Privilege   Doc.      Date                              Description                                       Ruling
  Log       No.
3           173    5/13/2005     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           174    5/14/2004     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           175    5/20/2005     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           176    5/21/2004     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           177    5/27/2005     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           178    5/28/2004     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           179    11/12/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           180    1/2004        Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           181    10/1/2004     Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.


                                                              33
                                United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                        APPENDIX A

Privilege   Doc.      Date                              Description                                        Ruling
  Log       No.
3           182    10/15/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           183    10/31/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                 litigation preparation, and contract issues.
3           184    3/29/2004     E-mail seeking and obtaining legal advice from corporate    Redacted portion is privileged
                                 counsel concerning EAMAR termination. [Redacted and         and/or work product.
                                 produced as KBR-BARKO-036848]
3           185    4/17/2004     Redacted e-mail seeking and obtaining legal advice from     Redacted portion is privileged
                                 corporate counsel concerning corporate registration in      and/or work product.
                                 Jordan and D&P sponsor-agent relationship. [Redacted
                                 and produced as KBR-BARKO-E030985]
3           186    6/27/2006     E-mail from security investigator acting at direction and   Privileged and/or work product.
                                 under supervision of counsel to KBR employee to a KBR
                                 employee concerning internal investigation conducted at
                                 the direction of corporate counsel and forwarding a draft
                                 statement for the employee.
3           187    6/7/2006      Draft statement from security investigator acting at        Privileged and/or work product.
                                 direction and under supervision of counsel to employee
                                 (attached to #284 above).



                                                              34
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                        Ruling
  Log       No.
3           188    7/16/2004    Weekly report by corporate counsel on his investigations,   Privileged and/or work product.
                                litigation preparation, and contract issues.
3           189    5/29/2004    E-mail seeking legal advice from corporate counsel          Privileged and/or work product.
                                concerning D&P B-6 Man Camp dispute.
3           190    5/28/2004    Draft termination for convenience related to D&P B-6        Privileged and/or work product.
                                Man Camp dispute prepared by George Covelli sent to
                                corporate counsel Michael Hatch for legal review.
3           191    7/15/2004    Redacted e-mail chain containing legal advice from          Redacted portion is privileged
                                corporate counsel concerning corporate registration in      and/or work product.
                                Jordan and D&P sponsor-agent relationship. [Redacted
                                and produced as KBR-BARKO-E031008]
3           192    3/18/2005    Duplicate of #118, above.                                   Privileged and/or work product.
3           193                 Memo from Clif Taylor to Michael Hatch describing           Privileged and/or work product.
                                partial termination for default of D&P on B6 Man Camp
                                attached to e-mail to counsel.
3           194    5/25/2004    Duplicate of #97, above.                                    Privileged and/or work product.
3           195                 Duplicate of #98 above.                                     Privileged and/or work product.




                                                             35
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                        Ruling
  Log       No.
3           196    3/29/2004    E-mail chain concerning investigation and seeking legal     Redacted portion is privileged
                                advice from corporate counsel concerning EAMAR              and/or work product.
                                termination. [Redacted and produced as
                                KBR-BARKO-36852]
3           197    4/21/2004    Redacted e-mail seeking legal advice from corporate         Redacted portion is privileged
                                counsel related to EAMAR contract termination.              and/or work product.
                                [Redacted and produced as KBR-BARKO-E030596.]
3           198    4/12/2004    E-mail chain seeking and obtaining legal advice from        Privileged and/or work product.
                                corporate counsel Chris Heinrich and Michael Hatch
                                concerning corporate registration in Jordan and D&P
                                sponsor-agent relationship.
3           201    6/5/2004     E-mail chain seeking and receiving legal advice from        Privileged and/or work product.
                                corporate counsel concerning corporate registration in
                                Jordan, D&P sponsor-agent relationship, and D&P B-6
                                Man Camp dispute.
3           202    5/25/2004    E-mail chain involving Michael Hatch offering legal         Privileged and/or work product.
                                advice relating to D&P subcontract dispute. Duplicate of
                                #97, above.
3           203    4/13/2004    E-mail chain between corporate counsel concerning           Privileged and/or work product.
                                corporate registration in Jordan.


                                                             36
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                        Ruling
  Log       No.
3           204    4/1/2004     E-mail chain seeking and containing legal advice from       Privileged and/or work product.
                                corporate counsel concerning corporate registration in
                                Jordan and D&P sponsor-agent relationship.
3           205    2/28/2005    Redacted e-mail from corporate counsel providing legal      Redacted portion is privileged
                                advice concerning EAMAR contract termination.               and/or work product.
                                [Redacted and produced as KBR-BARKOE-051571]
3           206    4/19/2004    Duplicate of #8, above. [Redacted and produced as           Redacted portion is privileged
                                KBR-BARKO-E052342]                                          and/or work product.
3           207    4/19/2004    Duplicate of #7, above. [Redacted and produced as           Redacted portion is privileged
                                KBR-BARKO-E053570]                                          and/or work product.
3           208    4/19/2004    Redacted e-mail chain to and from corporate counsel         Redacted portion is privileged
                                providing legal advice concerning EAMAR contract            and/or work product.
                                termination. Duplicate of #9, above.[Redacted and
                                produced as KBR-BARKO-E056165]
3           209    6/2/2004     Redacted e-mail chain seeking legal advice from             Not privileged or protected. Only
                                corporate counsel concerning D&P B-6 Man Camp               reflects that consultation with
                                dispute. [Redacted and produced as KBR-                     attorney occurred, not the
                                BARKO-E048069]                                              substance of the communication.




                                                             37
                               United States ex rel. Barko v. Halliburton Co., No. 1:05-cv-1276

                                                       APPENDIX A

Privilege   Doc.      Date                             Description                                       Ruling
  Log       No.
3           210    5/24/2004    E-mail chain seeking and containing legal advice from       Privileged and/or work product.
                                corporate counsel concerning corporate registration in
                                Jordan and D&P sponsor-agent relationship.




                                                             38